Case 2:18-cr-00121-PSG Document 313 Filed 01/21/20 Page 1 of 10 Page ID #:4318



John Targowski (Bar No. 226053)
Targowski Law Office, PLLC
4640 Admiralty Way Ste 500
Marina Del Ray, CA 90292
Telephone: (310) 920 9177
Email: jtargo@icloud.com

Attorney for Defendant

OSCAR MORALES CAMACHO SR.

                               UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                         WESTERN DIVISION

 UNITED STATES OF AMERICA,                                 Case No. CR 18-121(A)-SJO-5

                                Plaintiff,                 DEFENDANT’S LETTERS RE: SENTENCE

                                                           HEARING
                 v.
                                                           Hearing Date: January 27, 2020
 OSCAR MORALES CAMACHO SR.,
                                                           Hearing Time: 2:00 PM
                                Defendant.

        Defendant Oscar Morales Camacho Sr., by and through his counsel of record, John Targowski,

 hereby submits the attached letters for this Court's consideration at sentencing.

        This filing is based on all files and records in this case and any further information requested by

 this Court at the time of sentencing.

 DATED: January 21th, 2020                             Respectfully Submitted,

                                                       /s/      John Targowski
                                                       John Targowski
                                                       Attorney for Oscar Morales Camacho Sr.


                                                       1
                                DEFEENDANT'S LETTERS RE SENTENCING HEARING
Case 2:18-cr-00121-PSG Document 313 Filed 01/21/20 Page 2 of 10 Page ID #:4319


                                               Exhibits

 Exhibit 4 Defendant’s Letter to Court

 Exhibit 5 Guillermo Camacho’s Letter to Court, Defendant’s Older Brother

 Exhibit 6 Ester Garcia’s Letter to Court, Defendant’s niece

 Exhibit 7 Andres Paz Letter to Court, Defendant’s nephew




                                                 2
                             DEFEENDANT’S LETTERS RE SENTENCING HEARING

 3
 [2]4064.1
       Case 2:18-cr-00121-PSG Document 313 Filed 01/21/20 Page 3 of 10 Page ID #:4320


 Honorable Juez James Otero,


           Por medio de Ia presente refiriendo me a mi caso de la corte de los cargos que me acusan quiero

mandar le esta misiva refiriendo me a mi historial del tiempo que e vivido en los Estados Unidos desde

1973 a la fecha que e vivido en este pais con un comportamiento excelente que todo este tiempo no e

tenido ningun delito encontra la ley. Hasta hoy que se me acusa de este delito. Tal vez sera porque no

entendi las leyes de este pais que son diferente a las que uno esta acostumbrado en Mexico.Porno saber

 las leyes yo no pense que era tan grabe las consecuencias de mis actos. Y de todo corazon estoy

 arrepentido de lo que paso. Yo nunca esperaba que esto me trajera estas consequencias. Tal vez por

ignorancia de no saber y esta informado de las leyes. Cuando llegue yo a este pais me dedique solamente

a trabajar. Todo el tiempo trabaje en diferentes lugares y contribui muchos afios a la economia de este

pais y lo sigo haciendo con mi trabajo. Al igual que contribuir para sacar a mi familia adelante.


          De nuevo le reitero que estoy muy arrepentido de mis actos de todo coraz6n. Por las

consecuencias que me esta traiendo o me pueda traer por que tengo tres hijos hombres nacidos aqui y una

hija nacida aqui, al igual que tres nietos y pienso yo que de ahi depende mi futuro en este pais. En mi

familia patema y matema somos nueve hermanos que todos viven aqui en Estados Unidos. Una

separaci6n a mis 66 afios seria devastador para mi y mi salud porque no estoy completamente bien de

 salud. Tengo algunos padecimientos como diabetes, alta precisi6n, y los resultados de todo esto serian

 devastadores para mi Y mi familia. Mi esposa tambien esta enferma del coraz6n y seria devastado para

  ella al igual que a mi una separaci6n de esa manera estaria separada de mi familia por un error de no

 entender las Ieyes. Porque mis hijos y hermanos y toda mi familia estan aqui en los Estados Unidos. yo
 te     · '    I                                                                            ' · amente
      rmmana so o fuera de este pais y seria devastador para mi salud. yo entiendo que automatlc
 seria la muerte para     · y                                                      b · , tiene que estar
                        m1. no se lo que pasaria con mi familia y mi esposa que tam ien
 tratada por su corazo        y0          .                                      .        - dos pero no los
                         n.        en Mexico no tengo familia cercana. Tengo panentes re 0 ra

  frecuento mucho ni me van apoyar como mis hermanos, mis hijos y mis nietos si los veo crecer.
  Case 2:18-cr-00121-PSG Document 313 Filed 01/21/20 Page 4 of 10 Page ID #:4321



          Despues de esto quisiera disfrutar con mis hijos, mis nietos, mis hermanos, y mi esposa en paz y

  estar en Harmonia con todos ellos. Porque ya soy una persona vieja y nose el destino. Ya estoy en una

 edad que ta1 vez mafiana, en un mes, o en un aiio, o no se cuando pueda venir dios a recoger me a mi. El

 final de mis dias quisiera pasar lo junto a mi familia como me la e pasado toda la vida en Harmonia y

 felicidad. No en amarguras y tristezas. Quisiera poder cenar de nuevo con todos mis hijos y ver como an

 crecido su familia. Quisiera disfrutar de nuevo caminas con mi esposa que en este tiempo desde occurio

 todo esto no emos podido porque nuestra salud a deteriorado mucho porque al igual que yo dos de mis

 hijos se encuentran involucrado en este problema. Tengo dos aiios que no puedo hablar con uno de ellos

me puede mucho desde ese tiempo el tiene una hija a la que tal vez no podni ver crecer por un error y no

se yo cuando lo podre very habrazar de nuevo.




;z;µ
Oscar Morales Camacho
Case 2:18-cr-00121-PSG Document 313 Filed 01/21/20 Page 5 of 10 Page ID #:4322



                                        TRANSLATION


 Honorable Judge James Otero,
 I am hereby referring to the charges filed against me in court. I want to send this missive
 referring to my history living in the United States from 1973 to date. In all the time that I have
 lived in this country, my behavior has been excellent and I have never committed any crime
 against the law. It is not until today that I am accused of a crime. Perhaps because I did not
 understand the laws of this country that are different to what we are accustomed to in Mexico.
 Because I didn’t know the law, I didn’t think that the consequences of my actions were so
 serious. And I am wholeheartedly remorseful of what happened. I never expected this would
 bring about these consequences. Perhaps due to my ignorance of not knowing and not being
 informed of the laws. When I arrived to this country, I devoted myself only to work. The whole
 time, I worked in different places and I contributed to the economy of this country for many
 years and I continue doing so through my work. As well as contributing to getting my family
 ahead.
 Once again, I reiterate that I regret my actions with all my heart. Because of the consequences
 it is bringing me, or could bring me, because I have three male children born here and a
 daughter born here, as well as three grandchildren, and I believe that my future in this country
 depends on this. In my paternal and maternal family, we are nine siblings and we all live here in
 the United States. A separation at my 66 years of age would be devastating to me and to my
 health, because I am not completely in good health. I suffer from diabetes, high blood
 pressure, and the results of all this would be devastating to me and to my family. My wife also
 has heart disease, and a separation would be devastating to her, as well as to me, as would be
 being separated from my family in such a way, due to the error of not understanding the laws.
 Because my children and my siblings and all my family are here in the United States, I would
 end up alone out of the country, and it would be devastating to my health. I understand that
 would automatically mean death to me. I don’t know what would happen to my family and my
 wife who also needs treatment for her heart. In Mexico, I have no close family. I have retired
 relatives but I don’t frequent them much nor would they support me as my siblings, my children
 and grandchildren would, if I were to see them grow.
 After this, I want to enjoy my time with my children, my grandchildren and my siblings in peace
 and be in harmony with all of them, because I am an older person already and I don’t know
 what the future holds. I am at an age in which maybe tomorrow, in one month, or in a year, or
 I don’t know when, God could come for me. I want to spend the rest of my days together with
 my family, just as I have all my life, in harmony and happiness. Not in bitterness or sadness. I
 would like to be able to have dinner again with all my children and see how their families have
 grown. I would like to take walks again with my wife, because in the time since this occurred,
 our health has deteriorated a lot, because like me, two of my sons has been involved in this
Case 2:18-cr-00121-PSG Document 313 Filed 01/21/20 Page 6 of 10 Page ID #:4323



 problem. I haven’t been able to talk to one of them for two years and it hurts me a lot, because
 since then, he has had a daughter that perhaps he will not see grow because of an error and I
 don’t know when I’ll be able to see and hug him again.




 Sincerely,


 [SIGNATURE]
 Oscar Morales Camacho
Case 2:18-cr-00121-PSG Document 313 Filed 01/21/20 Page 7 of 10 Page ID #:4324
Case 2:18-cr-00121-PSG Document 313 Filed 01/21/20 Page 8 of 10 Page ID #:4325



                                       TRANSLATION


 Hi, my name is Guillermo M. Camacho, older brother of Oscar Camacho. We grew up together
 in Mexico. He was always been very studious and, in his free time, he would help around the
 house, taking care of the animals that my parents had. After he grew up, he helped by working
 in the fields, driving a tractor and doing whatever was needed. He was devoted to helping my
 parents. After, he came to the United States we lived together and he was always a hard
 worker and very orderly. After he got married, I got to live with him and the same, always his
 work [came first]. After work he would spend time with his children after they were born.
 When they were small, they used to play sports, and he was always there, supporting them, be
 it in sports, and in school. We had good times together because in Salinas we used to live close
 to each other and we would see each other regularly. His history was as a hard-working and
 orderly person.
 Thank you.
 [SIGNATURE]
 Guillermo M. Camacho
       Case 2:18-cr-00121-PSG Document 313 Filed 01/21/20 Page 9 of 10 Page ID #:4326



  January 13, 2020



  Your Honor,


  am the niece of my uncle Oscar Camacho, whom I see at least twice a month when I visit him and my
 1
 aunt Esther Camacho. My uncle Oscar Camacho has a very calm demeanor and keeps to himself.

  was both troubled and surprised to hear about his case, as he has always been a quiet person. It is for
 1
 this reason I write a letter of reference for my uncle Oscar Camacho regarding the matter. 1understand
 the seriousness of this matter; however hope the court will show some leniency.

 He enjoys cooking for himself and th e family when we have family gatherings. His specialty dish is beef
 Hirria, we jump for joy when we hear our Uncle Oscar is cooking for us.

My uncle has plans for his future, he has talked to me about retiring and enjoying time traveling with my
aunt and watching his grandkids grow up.

It is my sincere hope the court considers this letter at the time of sentencing. Despite the current case, I
still believe my uncle Oscar Camacho to be an honorable individual and good human being.




Esther Garcia

831-235-2207
Case 2:18-cr-00121-PSG Document 313 Filed 01/21/20 Page 10 of 10 Page ID #:4327
